                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


 UNITED STATES OF AMERICA                        )      Case No. 1:18-cr-5
                                                 )
 v.                                              )      Judge Travis R. McDonough
                                                 )
 DEUNTAE WATSON                                  )      Magistrate Judge Christopher H. Steger
                                                 )



                                              ORDER



         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

157) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

to Count Two of the four count Superseding Indictment; (2) accept Defendant’s guilty plea to

Count Two of the four count Superseding Indictment; (3) adjudicate Defendant guilty of

knowingly making a false written statement to a dealer, in connection with the acquisition of a

firearm, in order to deceive the dealer as to the lawfulness of the sale of the firearm in violation

of 18 U.S.C. §§ 922(a)(6) and 924(a)(2); and (4) order that Defendant remain in custody pending

sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 157) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count Two of the four count

         Superseding Indictment is GRANTED;
2. Defendant’s plea of guilty to Count Two of the four count Superseding Indictment is

   ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of knowingly making a false written statement

   to a dealer, in connection with the acquisition of a firearm, in order to deceive the dealer

   as to the lawfulness of the sale of the firearm in violation of 18 U.S.C. §§ 922(a)(6) and

   924(a)(2); and

4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

   this matter which is scheduled to take place on July 16, 2021, at 2:00 p.m.

SO ORDERED.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                            2
